DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 11 April 2022, is reviewed and entered. Claims 1, 11, 23, and 25 are amended and claims 2, 3, 6, 12, 13, and 16 are canceled, leaving claims 1, 4, 5, 7-11, 14, 15, and 17-27 pending. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive.
	The amendments to claims 23 and 25 overcome the 112 rejections and the rejections are withdrawn (Remarks page 7).
	The arguments against the rejections of claims 1 and 11 are drawn to amended subject matter and are addressed in the rejections below (Remarks page 7-9).


Claim Rejections - 35 USC § 103

Claims 1, 4, 7-9, 21, 22, 24, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 5799336 A) in view of White (US 4651355 A) and Sunkara (US 20070129524 A1).

As to claim 1, Cooper discloses an article for securing a mouth piece (“Protective garment with detachable flexible pouch,” title, and particularly pouch 1, capable of securing a mouth piece, such as by positioning the mouth piece in the pouch), comprising:
a first sheet of plastic or textile material (one of 6 or 7 as disclosed in col 4 line 15-20, and/ or one of 18 or 19 in fig 4) having an outer surface (figs 3 and 4) with one or more fastening components (23 and 24, see the modification below regarding the outer surface having the one or more fastening components) to removably couple the article to an exterior of clothing or sporting equipment worn or carried by a person during physical activity (capable of removably coupling to an exterior, such as with 23 and 24 which removably couple pouch 1 to garment 20 as disclosed in col 4 line 55-65), wherein the article is configured to:
1) decouple from the clothing or sporting equipment without damaging the clothing or sporting equipment (capable of decoupling, via 23 and 24 which “are used for attachably/ detachably affixing said flexible pouch 1 to the interior of… the protective garment 20” as disclosed in col 4 line 55-65); and
2) recouple to the clothing or sporting equipment via the one or more fastening components (capable of decoupling, via 23 and 24 which “are used for attachably/ detachably affixing said flexible pouch 1 to the interior of… the protective garment 20” as disclosed in col 4 line 55-65); and
a second sheet of plastic or textile material positioned adjacent to the first sheet (the other one of 6 or 7 as disclosed in col 4 line 15-20, and/ or the other one of 18 or 19 in fig 4), the first sheet and the second sheet being joined along an outer margin (via stitching 8 or adhesive bonding as disclosed in col 4 line 20-25) to form a pouch (pouch 1) having an opening (via neck portion 3) to an interior portion (container portion 2) being sized and shaped to envelope around the mouth piece (capable of enveloping a mouth piece, depending on the size of the mouth piece, for which there is no standard size).
Cooper does not disclose the outer surface with one or more fastening components to removably couple the article to clothing or sporting equipment worn or carried by a person during physical activity.
Cooper does disclose “one or more fastening components to removably couple the article to clothing or sporting equipment worn or carried by a person during physical activity” (col 4 line 55-65 discloses, “Hook and loop attachment/detachment means 23 and 24 are used for attachably/detachably affixing said flexible pouch 1 to the interior of the longitudinal horizontal opening 22 of the protective garment 20 at cooperative attachment means 25 and 26, respectively.”).  One of ordinary skill would expect this to mean the means 23 and 24 are on the outer surface, although this is not expressly disclosed by Cooper.
White teaches a similar outer surface (fig 3), including the outer surface with one or more fastening components (39-43 and/ or 57-60) to removably couple the article to clothing or sporting equipment worn or carried by a person during physical activity (capable of removably coupling and intended to removably couple the article to clothing/ jeans 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the outer surface with one or more fastening components for the purpose of allowing the article to be “replaced whenever desired, either for utility or for reasons of style” (White col 1 line 5-10).
Cooper does not expressly disclose wherein at least one of the first sheet and the second sheet is elastically deformable to: expand, in a storage configuration, when all or a portion of the mouth piece is introduced into the interior portion of the pouch through the opening and compress against the mouth piece or portion thereof situated within the interior portion of the pouch to fully envelope and secure the mouth piece to the article, and compress, in a non-storage configuration, against the other sheet such that an entire inner surface of the first sheet and an entire inner surface of the second sheet are in substantially flush contact with one another when the mouth piece is not present within the pouch, wherein the first sheet is non-porous to prevent sweat from wicking through the clothing or sporting equipment and entering into the interior portion of the article through the first sheet, and Page 2 of 11 ACTIVE 57209647v1ATTY. DOCKET NO. 044444-774600/USPATENT wherein the second sheet is a breathable material configured to wick saliva out of the interior portion of the pouch.
Cooper does disclose the flexible material 4 expands (col 4 line 5-10), which suggests that the material is elastic, but does not expressly disclose “elastically deformable.”
It is noted that Applicant describes the function of the material but the claims and disclosure are silent as to what material(s) have the claimed function.
Sunkara teaches a similar sheet (films, para. 0083) including sheets (“fabrics,” para. 0083) that are elastically deformable (“elastic,” para. 0083), non-porous (“non-porous membranes,” para. 0083), and breathable (“breathable properties,” para. 0083).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the material of Cooper to be elastically deformable, non-porous, and breathable, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the material of Cooper to be elastically deformable, non-porous, and breathable to protect the item in the pocket from the wearer’s perspiration while improving wearer comfort by not inhibiting air flow through the pocket to the wearer’s body.
Regarding the functional limitations, Sunkara’s elastically deformable material would be expected to function in the same manner as the claimed elastically deformable material, including the ability to “expand, in a storage configuration, when all or a portion of the mouth piece is introduced into the interior portion of the pouch through the opening and compress against the mouth piece or portion thereof situated within the interior portion of the pouch to fully envelope and secure the mouth piece to the article, and compress, in a non-storage configuration, against the other sheet such that an entire inner surface of the first sheet and an entire inner surface of the second sheet are in substantially flush contact with one another when the mouth piece is not present within the pouch.”
Sunkara’s non-porous material would be expected to function in the same manner as the claimed non-porous material, including the ability to “prevent sweat from wicking through the clothing or sporting equipment and entering into the interior portion of the article through the first sheet.”
Sunkara’s breathable material would be expected to function in the same manner as the claimed breathable material, including the ability to “wick saliva out of the interior portion of the pouch.”
The recitation “to removably couple the article to an exterior of clothing or sporting equipment worn or carried by a person during physical activity” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case Cooper’s first sheet is intended to removably couple the article to a surface of clothing or sporting equipment via hook and loop attachment/ detachment means as disclosed in col 4 line 55-65. Although Cooper discloses the article/ pouch is “generally attached to the interior” (col 3 line 36), Cooper does not definitively state the article/ pouch is required to be attached to the interior, and one of ordinary skill would recognize that providing hook and loop attachment/ detachment means on an exterior of clothing or sporting equipment would allow the article/ pouch to removably couple to the exterior of clothing or sporting equipment. The claims are drawn only to the article and not the clothing or sporting equipment. The functional recitation requires the article be capable of removably coupling to an exterior of clothing or sporting equipment but does not require the article to be removably coupled to an exterior of clothing or sporting equipment. Cooper’s article/ pouch is capable of being removably coupled to an exterior, when the exterior is provided with hook and loop attachment/ detachment means that are complementary to the hook and loop attachment/ detachment means provided on Cooper’s article/ pouch.

As to claim 4, Cooper as modified discloses the article of claim 1, wherein at least the second sheet is non- porous to prevent dirt or other materials from entering the interior portion of the pouch through the second sheet (this is the obvious result of the modification presented in the rejection of claim 1 above, which results in the first and second sheets being non-porous as taught by Sunkara).  

As to claim 7, Cooper as modified discloses the article of claim 1, wherein the elastically deformable material of the first and/or second sheet compresses to close the opening of the pouch when the article is not in use (this is the obvious result of the modification presented in the rejection of claim 1 above, where Sunkara’s material is capable of compressing, as compressing is a function of elastically deformable material).  

As to claim 8, Cooper as modified discloses the article of claim 1, wherein the interior portion is dimensioned to accommodate the entire mouth piece when the elastically deformable first and/or second sheet is expanded (capable of accommodating such as when the mouth piece is similarly sized or smaller than the perimeter of the Cooper pouch 1, capable of expanding, this is the obvious result of the modification presented in the rejection of claim 1 above, where Sunkara’s material is capable of expanding, as expanding is a function of elastically deformable material).  

As to claim 9, Cooper as modified discloses the article of claim 8, wherein the elastically deformable first and/or second sheet compresses to close the opening of the pouch, thereby fully enclosing the mouth piece within the interior portion (this is the obvious result of the modification presented in the rejection of claim 1 above, where Sunkara’s material is capable of compressing, as compressing is a function of elastically deformable material).  

As to claim 21, Cooper as modified discloses the article of claim 1, wherein the pouch is sized and dimensioned to receive and envelope securely around a single mouth piece (capable of receiving and enveloping securely around the mouthpiece, such as a mouthpiece that has similar or smaller dimensions than the perimeter of the pouch 1).  

As to claim 22, Cooper as modified does not disclose the article of claim 1, wherein the pouch is about 3.5" by 3.5".  
It is noted that relative to the garment / bib 20 in fig 6, Cooper’s pouch appears to be about 3.5” x 3.5”, even though Cooper does not expressly disclose the dimensions.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the pouch is about 3.5" by 3.5", since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the pouch is about 3.5" by 3.5", for the purpose of carrying small objects such as pre-moistened towelettes (Cooper col 4 line 35-40).

As to claim 23, Cooper as modified discloses the article of claim 1, wherein the pouch is positioned such that a wearer can look downward into the opening of the pouch (capable of being positioned; it is noted that Applicant has claimed the article alone and not in combination with an article of clothing or sporting equipment, so the article is not recited as being “positioned”).  

As to claim 24, Cooper as modified discloses the article of claim 1, wherein the pouch is formed by the outer margin creating a single opening and an interior portion (Cooper 2 and 3).   

As to claim 25, Cooper as modified discloses the article of claim 1, wherein an outer surface of the first sheet is positioned against the clothing and the inner surface of the first sheet is flush against the second sheet (this is the obvious result of the modification presented in the rejection of claim 1 above, and furthermore, the flexibility of Cooper’s and/ or Sunkara’s material allow the sheets to be flush against one another, such as when pressure is applied to one sheet, pressing it flush into the other).  

As to claim 27, Cooper as modified discloses the article of claim 1, wherein the first sheet and the second sheet are joined along side and bottom portions of the outer margin of the pouch (via stitching 8 or adhesive bonding as disclosed in Cooper col 4 line 20-25).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 5799336 A) in view of White (US 4651355 A) and Sunkara (US 20070129524 A1) as applied to claim 1 above and further in view of Dorn (US 2016/0165981).

As to claim 5, Cooper does not disclose the article of claim 1, further including an anti-microbial liner or coating positioned about the interior portion of the pouch.  
Cooper does disclose a liner positioned about the interior portion of the pouch (18 as shown in fig 4).  Therefore, it is within the scope of the Cooper reference to provide a lining, and the only difference is that Cooper discloses the lining has water impermeable properties and claim 5 recites anti-microbial properties.
Dorn teaches a similar article (pocket, title) including a pocket lined with an antimicrobial material (claim 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Cooper’s lining to be anti-microbial, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Cooper’s lining to be anti-microbial, for the purpose of minimizing the spread of bacteria.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 5799336 A) in view of White (US 4651355 A) and Sunkara (US 20070129524 A1) as applied to claim 1 above and further in view of Henry (US 20130126563 A1).

As to claim 10, Cooper as modified does not disclose an elastic element positioned about and configured to close the opening of the pouch/ pocket.
Cooper does disclose a drawstring 9 positioned about and configured to close the opening of the pouch 1.
Henry teaches a similar pouch 1 including the pouch is closable by an elastic band or drawstring 8 (para. 0015).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an elastic band to close the pouch/ pocket for the purpose of providing a known means of closing a pouch.

Claims 11, 14, 17-19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zevchak (US 5054127 A) in view of Sunkara (US 20070129524 A1).

As to claim 11, Zevchak discloses an article for securing a mouth piece (interchangeable pocket 14, capable of securing a mouth piece, such as when the mouth piece is positioned inside the pocket), comprising:
a sheet of material (first and/ or second sides 16 and 18, see the modification below regarding “plastic or textile material”) positioned adjacent to an exterior surface of clothing or sporting equipment (“articles of clothing,” abstract, see figures 1 and 2 which show the sheet positioned on an exterior surface via 12) worn or carried by a person during physical activity (capable of being worn and intended to be worn, see col 4 line 5-35 which describes a number of situations where the article would be worn, to include physical activity such as hiking), and removably coupled, via one or more fastening components (base pad 12 is positioned on the article of clothing and pocket 14 has a fastener complementary to 12 so that the pocket can be removably fastened to the article of clothing, see col 2 line 55-68), to the exterior surface along an outer margin (fig 3), creating an interior portion to form a pocket having only a single opening (under flap 20) to access an interior portion being sized and shaped to envelope around the mouth piece (capable of enveloping around the mouth piece),
wherein the sheet is configured to:
1) decoupled from the clothing or sporting equipment without damaging the clothing or sporting equipment (capable of decoupling via hook and loop fastener, see col 2 line 55-68), and
2) recouple to the clothing or sporting equipment via the one or more fastening components (capable of recoupling via hook and loop fastener, see col 2 line 55-68);
wherein the sheet is coupled to or integrally formed with the exterior surface of the clothing or sporting equipment (via hook and loop fastener, see col 2 line 55-68).  
Zevchak does not disclose the sheet of material is plastic or textile material;
wherein the sheet is elastically deformable to:
expand, in a storage configuration, when all or a portion of the mouth piece is introduced into the interior portion of the pocket through the opening, and to compress against the mouth piece or portion thereof situated within the interior portion of the pocket to fully envelope and secure the mouth piece to the clothing or sporting equipment, and
compress, in a non-storage configuration, against the exterior surface of clothing or sporting equipment such that an entire inner surface of the sheet is in flush contact with the exterior surface of clothing or sporting equipment when the mouth piece is not present within the pocket,
wherein the sheet is a breathable material configured to wick saliva out of the interior portion of the pocket.
It is noted that Zevchak is silent as to what material is used for pocket 14, and Applicant describes the function of the material but Applicant’s claims and disclosure are also silent as to what material(s) have the claimed function.
Sunkara teaches a similar sheet of material (films, para. 0083) including the sheet of material is plastic or textile material (“fabrics,” para. 0083);
wherein the sheet is elastically deformable (“elastic,” para. 0083);
wherein the sheet is a breathable material (“breathable properties,” para. 0083).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the pocket of Zevchak with the sheet of plastic or textile material as taught by Sunkara, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the pocket of Zevchak with the sheet of plastic or textile material as taught by Sunkara to protect the item in the pocket from the wearer’s perspiration while improving wearer comfort by not inhibiting air flow through the pocket to the wearer’s body.
Regarding the functional limitations, Sunkara’s elastically deformable material would be expected to function in the same manner as the claimed elastically deformable material, including the ability to “expand, in a storage configuration, when all or a portion of the mouth piece is introduced into the interior portion of the pocket through the opening, and to compress against the mouth piece or portion thereof situated within the interior portion of the pocket to fully envelope and secure the mouth piece to the clothing or sporting equipment, and compress, in a non-storage configuration, against the exterior surface of clothing or sporting equipment such that an entire inner surface of the sheet is in flush contact with the exterior surface of clothing or sporting equipment when the mouth piece is not present within the pocket.”
Sunkara’s breathable material would be expected to function in the same manner as the claimed breathable material, including the ability to “wick saliva out of the interior portion of the pocket.”

As to claim 14, Zevchak as modified discloses the article of claim 11, wherein the sheet is non-porous (Sunkara para. 0083 discloses, “non-porous membranes”) to prevent dirt or other materials from entering the interior portion of the pocket through the sheet (capable of preventing).  

As to claim 17, Zevchak as modified discloses the elastically deformable sheet compresses to close the opening of the pocket when the article is not in use (this is the obvious result of the modification presented in the rejection of claim 11 above, where Sunkara’s material is capable of compressing, as compressing is a function of elastically deformable material).  

As to claim 18, Zevchak as modified discloses the interior portion is dimensioned to accommodate the entire mouth piece when the elastically deformable sheet is expanded (capable of accommodating such as when the mouth piece is similarly sized or smaller than the perimeter of the Zevchak pocket 14, capable of expanding, this is the obvious result of the modification presented in the rejection of claim 11 above, where Sunkara’s material is capable of expanding, as expanding is a function of elastically deformable material).  

As to claim 19, Zevchak as modified discloses the elastically deformable sheet compresses to close the opening of the pocket, thereby fully enclosing the mouth piece within the interior portion (this is the obvious result of the modification presented in the rejection of claim 11 above, where Sunkara’s material is capable of compressing, as compressing is a function of elastically deformable material).  

As to claim 26, Zevchak as modified discloses the article of claim 11, wherein the sheet of plastic or textile material is joined to the surface of the clothing or sporting equipment along side and bottom portions of the outer margin of the pocket (Zevchak fig 3).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zevchak (US 5054127 A) in view of Sunkara (US 20070129524 A1) as applied to claim 11 above and further in view of Dorn (US 2016/0165981).

As to claim 15, Zevchak does not disclose the article of claim 11, further including an anti-microbial liner or coating positioned about the interior portion of the pocket.  
Dorn teaches a similar article (pocket, title) including a pocket lined with an antimicrobial material (claim 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Zevchak’s pocket with an anti-microbial lining, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide Zevchak’s pocket with an anti-microbial lining, for the purpose of minimizing the spread of bacteria.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zevchak (US 5054127 A) in view of Sunkara (US 20070129524 A1) as applied to claim 11 above, and further in view of Henry (US 20130126563 A1).

As to claim 20, Zevchak as modified does not disclose an elastic element positioned about and configured to close the opening of the pouch/ pocket.
Zevchak does disclose an element (flap 20) positioned about and configured to close the opening of the pocket 14, therefore, the opening of Zevchak’s pocket 14 is intended to be closed even though Zevchak does not use the same structural closure mechanism as recited in claim 20.
Henry teaches a similar pouch 1 including the pouch is closable by an elastic band or drawstring 8 (para. 0015).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an elastic band to close the pocket for the purpose of providing a known means of closing a pocket.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732